Case: 20-51043       Document: 00515933560            Page: 1      Date Filed: 07/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                               July 12, 2021
                                     No. 20-51043                             Lyle W. Cayce
                                   Summary Calendar                                Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Daniel Marroquin-Santiago,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                No. 2:19-CR-1548-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Daniel Marroquin-Santiago appeals the 30-month, within-guidelines
   sentence and three-year term of supervised release imposed for illegal reentry
   after removal. He contends that his sentence is unconstitutional because
   8 U.S.C. § 1326(b) permits a sentence above the otherwise applicable statu-



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-51043       Document: 00515933560            Page: 2     Date Filed: 07/12/2021




                                       No. 20-51043


   tory maximum found in § 1326(a) without requiring that the necessary facts
   be alleged in an indictment and proven beyond a reasonable doubt.
          Marroquin-Santiago requests that we vacate and remand for resen-
   tencing under § 1326(a), but he concedes that his position is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224, 226−27 (1998); he seeks to
   preserve the issue for further review. The government filed an unopposed
   motion for summary affirmance in which it agrees that the issue is foreclosed;
   in the alternative, it seeks an extension to file its brief.
          In Almendarez-Torres, id. at 239−47, the Court held that, for purposes
   of a statutory sentencing enhancement, a prior conviction is not a fact that
   must be alleged in the indictment or found by a jury beyond a reasonable
   doubt. This court has held that subsequent Supreme Court decisions did not
   overrule Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497
   (5th Cir. 2014) (considering the effect of Alleyne v. United States, 570 U.S. 99
   (2013)); United States v. Pineda-Arrellano, 492 F.3d 624, 625−26 (5th Cir.
   2007) (considering the effect of Apprendi v. New Jersey, 530 U.S. 466 (2000)).
   Therefore, Marroquin-Santiago’s contentions are foreclosed, and summary
   affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment is AFFIRMED. The alternative motion for an extension is
   DENIED as moot.




                                            2